DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Applicant(s) Response to Official Action
The response filed on 8/23/2021 has been entered and made of record.  

Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 8/23/2021 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto. 

Response to Amendment/Remarks
In the response filed Claims 14 and 17 were amended.  Claims 1-19 were presented for examination.  

Applicants’ amendments/remarks regarding claim objections to their respective pending claims have been fully considered, are persuasive, and accordingly, withdrawn.  
Applicants’ remarks overcome the prior art of record; the rejections of the claims under AIA  35 U.S.C. 103; and are persuasive.  Accordingly, said rejections are withdrawn.  

Allowable Subject Matter
Claims 1-19 are allowed.  

The following is an Examiner's statement of reasons for allowance:

The independent claims generally describe a method to detect an attack on a computer asset by analyzing an inclusive set of information domains wherein the defense system is continuously adapting to the threat environment. 
Various examples have been found in the art describe aspects of the claimed invention.  Narain et al. (US 2016/0323313 A1) ¶ 8, 25, 28, 36, and 46 discloses that the ADC first allows specification of critical configuration parameter/variables (i.e., attack information assets), where a parameter is critical if its knowledge (i.e., targetable by an unauthorized agent) would allow an adversary to plan an effective attack based on identified vulnerabilities, and for each class information domain of attack, a set of Critical Parameters can be chosen, the critical configuration parameters being stored in a configuration file that is stored in the computer system.  Narain, ¶ 25, 36 and 115 discloses defending against each class (domain) of attack by an adversary that can identify not just targets but high-value targets (i.e., data object domain) such as single points of failure or those controlling physical systems.  Narain, ¶ 8 and 79 discloses CSR proactively changes values of critical configuration variables so that end-to-
Narain does not, but in related art, Okhravi et al. (US 2018/00465585 A1) ¶ 42 teaches randomizing code when system calls occur.  Okhravi, ¶ 62, and 70-75 disclose manipulating pointers to deceive attackers.  Okhravi, Fig. 2, depicts memory allocation randomization which has a mapping function that maintains the permutated distance between objects.
However, as applicant notes, “Applicants respectfully submit that the references of record do not, alone or in any combination, teach or suggest at least the above excerpted elements of representative claim 1.  Specifically, as discussed during the above-referenced interview, Narain does not teach at least the recited a code domain, a code pointer domain, a data object domain, a data object pointer
domain, a relative distance between data objects domain, and an operation timing domain; and that further, Narain lacks any teachings regarding data object pointers, and does not teach or suggest a multi-layer architecture such as the 
Hence, while various art tangentially discusses aspects of the claimed invention none of the prior individually or in reasonable combination discloses the claimed invention.  
Dependent claims being dependent on their respective independent claims are therefore allowed under the same rationale.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments to Statement of Reasons for Allowance.”  

Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-273-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  



/STEPHEN T GUNDRY/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435